Citation Nr: 1501107	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to restoration of a 20 percent rating for arthritis of the right shoulder from January 1, 2011 through October 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to June 2006.  
This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO), which reduced separate 20 percent ratings for arthritis of each shoulder to 10 percent, effective January 1, 2011.  A December 2011 rating decision restored the 20 percent rating for left shoulder arthritis effective January 1, 2011.  Consequently, as the Veteran noted in his February 2012 substantive appeal, the only issue on appeal involves the reduction for the right shoulder.  A July 2012 rating decision granted a 20 percent rating for arthritis of the right shoulder from October 13, 2011 through November 24, 2011, a TTR of 100 percent from November 25, 2011 through February 28, 2012, and a 20 percent rating beginning March 1, 2012.  The Veteran continued his appeal.

The veteran requested a Board hearing in his February 2012 appeal and agreed in a phone call on January 31, 2013 to attend a February 6, 2013 travel board hearing, but he did not report for the hearing  and no good cause has been shown.  Consequently, the request for a personal hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  A December 2006 rating decision granted service connection for arthritis of the right shoulder and assigned a 20 percent rating effective July 1, 2006. 

2.  VA examination in March 2010 showed recurrent right shoulder dislocations and guarding of movements at shoulder level and there was objective evidence of pain on shoulder movement and loss of motion on repetitive testing; An MRI of the right shoulder in July 2010 showed shoulder disability.

3.  In a July 2010 rating decision, the RO proposed a reduction in the rating for arthritis of the right shoulder from 20 percent to 10 percent; the RO notified the Veteran of this proposed action in a July 2010 letter. 

4.  An October 2010 rating decision reduced the 20 percent rating for arthritis of the right shoulder to 10 percent, effective January 1, 2011. 

5.  A July 2012 rating decision granted a 20 percent rating for arthritis of the right shoulder from October 13, 2011 through November 24, 2011, a TTR of 100 percent from November 25, 2011 through February 28, 2012, and a 20 percent rating beginning March 1, 2012. 

6.  The evidence, taken as a whole, does not demonstrate that the Veteran's right shoulder disability has improvement in overall functioning sufficient to warrant a reduction to 10 percent.


CONCLUSION OF LAW

Restoration of a 20 percent rating for arthritis of the right shoulder from January 1, 2011 through October 12, 2011 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 2006 rating decision granted entitlement to service connection for arthritis of the right shoulder and assigned a 20 percent rating under Diagnostic code 5201, effective July 1, 2006.  Based on the results of a March 2010 VA evaluation, a July 2010 rating decision proposed to reduce the 20 percent rating for arthritis of the right shoulder to 10 percent.  The Veteran was informed later in July 2010 of the proposed action and of his right to submit evidence showing the change should not be made.  He was given 60 days to submit information.  The proposed reduction was effectuated by the October 2010 rating decision on appeal, effective January 1, 2011.  A July 2012 rating decision granted a 20 percent rating for arthritis of the right shoulder from October 13, 2011 through November 24, 2011, a TTR of 100 percent from November 25, 2011 through February 28, 2012, and a 20 percent rating beginning March 1, 2012.
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a) (2011). 

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexamination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2011). 

The Board notes that the 20 percent rating for the right shoulder disorder was not in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344(a) are not applicable. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2011). 
Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2011).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2011).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.
Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2011).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The Veteran complained on VA evaluation in March 2010 of progressive right shoulder disability, with giving way, pain, stiffness, and weakness, for which he was taking Acetaminophen and Tramadol.  The Veteran is right-handed.  There was no right shoulder deformity, instability, incoordination, dislocation or subluxation, or episodes of locking.  He complained of one severe flare-up a year.  He did not have any incapacitating episodes of arthritis.  Physical examination revealed recurrent shoulder dislocations and guarding of movements at shoulder level.  Motion of the right shoulder included 170 degrees of flexion and abduction and 90 degrees of internal and external rotation.  There was objective evidence of pain on shoulder movement.  After repetitive testing, flexion and abduction were from 0 to 160 degrees and internal and external rotation were from 0 to 90 degrees.  There was no joint ankylosis.  There was no evidence of muscle atrophy.  X-rays of the right shoulder were considered normal.  The diagnosis was normal shoulders by 
X-ray.  It was noted that the disability did not affect the Veteran's usual daily activities.  It was suggested that an MRI of the shoulder be obtained.

According to a December 2010 statement from F.R.A., the Veteran's fiancée, who had lived with the Veteran for two years, the Veteran had problems with his shoulder and could only lift a small amount of weight.

The impressions on a July 2010 MRI report of the shoulders were consider tiny partial tear, superior glenoid labrum; degeneration or non-displaced tear of the antero-inferior glenoid labrum; minimal cystic changes, superior postero-lateral humeral head; intrasubstance tear, long head of the biceps tendon with minimal biceps sheath effusion; acromi-clavicular joint strain; and red marrow conversion, proximal humeral metaphysis and shaft.

On VA evaluation of the shoulders in October 2011, flexion of the right shoulder was to 165 degrees, with pain beginning at 160 degrees, and abduction of the right shoulder was to 155 degrees, with pain beginning at 150 degrees.  After repetitive testing, right shoulder flexion and abduction were to 145 degrees.  After repetitive movement in the right shoulder, there was less movement than normal, incoordination, and pain on movement.  It was reported that there was localized tenderness or pain on palpation of the joint/soft tissue/biceps tendon and guarding of movement of the right shoulder at shoulder level.  Muscle strength was normal in the right shoulder; and there was no ankylosis of the joint.  It was noted that the right shoulder disability impacted the Veteran's ability to work because he had difficulty reaching overhead.  The diagnoses in October 2011 only referred to the left shoulder.

Private medical records from H. R. Valenzuela, M.D., dated in November 2011, reveal that the Veteran was hospitalized on November 25, 2011 and underwent arthroscopic Bankart repair of the right shoulder due to recurrent shoulder dislocation; he was discharged on November 27, 2011.

Although the Veteran's 20 percent rating for right shoulder arthritis was reduced to 10 percent from January 1, 2011 through October 12, 2011 because flexion and abduction of the shoulder were to 170 degrees and X-rays of the shoulder were normal in March 2010, this examination also showed recurrent right shoulder dislocations and guarding of movements at shoulder level, objective evidence of pain on shoulder movement, and loss of motion on repetitive testing.  Additionally, an MRI in July 2010 showed impairment of the right shoulder; and the Veteran's right shoulder disability was significant enough to warrant surgery in November 2011.  Consequently, when the rating schedule and the factors noted in DeLuca are taken into consideration, the Board finds that the Veteran's right shoulder symptomatology more nearly approximates the criteria for a 20 percent rating from January 1, 2011 through October 12, 2011, and there was not improvement in the overall functioning of his right shoulder.  Therefore, the reduction from 20 to 10 percent for arthritis of the right shoulder from January 1, 2011 through October 12, 2011 was not proper.

Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.




ORDER

Entitlement to restoration of a 20 percent rating for arthritis of the right shoulder from January 1, 2011 through October 12, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


